Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-34682 Eagle Bancorp Montana, Inc. (Exact name of small business issuer as specified in its charter) Delaware 27-1449820 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1400 Prospect Avenue, Helena, MT 59601 (Address of principal executive offices) (406) 442-3080 (Issuer's telephone number) Website address: www.opportunitybank.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer[ ] Smaller reporting company [X] (Do not check if smaller reporting company) Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.[ ] Indicate by check mark whether the registrant is a shell company (defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common stock, par value $0.01 per share 3,811,409 shares outstanding As of May 9, 2017 Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I. Financial Information PAGE Item1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition as of March 31, 2017 and December 31, 2016 1 Consolidated Statements of Income for the three months ended March 31, 2017 and 2016 3 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2017 and 2016 5 Consolidated Statements of Changes in Shareholders' Equity for the three months ended March 31, 2017 and 2016 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2017 and 2016 7 Notes to the Unaudited Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 43 PART II. OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 45 Item 4. Mine Safety Disclosures 45 Item 5. Other Information 45 Item 6. Exhibits 45 Signatures 46 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES Note Regarding Forward-Looking Statements This report includes “forward-looking statements” within the meaning and protections of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. All statements other than statements of historical fact are statements that could be forward-looking statements. You can identify these forward-looking statements through our use of words such as “may,” “will,” “anticipate,” “assume,” “should,” “indicate,” “would,” “believe,” “contemplate,” “expect,” “estimate,” “continue,” “plan,” “project,” “could,” “intend,” “target” and other similar words and expressions of the future. These forward-looking statements include, but are not limited to: ● statements of our goals, intentions and expectations; ● statements regarding our business plans, prospects, growth and operating strategies; ● statements regarding the asset quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are based on current beliefs and expectations of the management of Eagle Bancorp Montana, Inc. (the “Company”) and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. The following factors, among others, could cause the Company’s actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: ● changes in laws or government regulations or policies affecting financial institutions, including changes in regulatory fees and capital requirements; ● general economic conditions, either nationally or in our market areas; ● competition among depository and other financial institutions; ● changes in the prices, values and sales volume of residential and commercial real estate in Montana; ● loss of customers checking and savings account deposits as customers pursue other higher-yielding investments, particularly in a rising rate environment; ● inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; ● adverse changes or volatility in the securities markets; ● our ability to enter new markets successfully and capitalize on growth opportunities; ● our ability to successfully integrate acquired businesses; ● changes in consumer spending, borrowing and savings habits; ● the inability of our risk management controls to prevent or detect all errors or fraudulent acts; ● our ability to continue to increase and manage our commercial and residential real estate, multi-family and commercial business loans; ● possible impairments of securities held by us, including those issued by government entities and government sponsored enterprises; ● changes in laws or government regulations or policies affecting financial institutions, including changes in regulatory fees and capital requirements; ● the level of future deposit insurance premium assessments; ● continued low interest rate environment or interest rate volatility; ● the Company’s ability to develop and maintain secure and reliable information technology systems, keep pace with technological changes, effectively defend itself against cyberattacks, or recover from breaches to its cybersecurity infrastructure; ● the impact of the restructuring of the U.S. financial and regulatory system; ● the failure of assumptions underlying the establishment of allowance for possible loan losses and other estimates; ● changes in the financial performance, creditworthiness and/or condition of our borrowers and their ability to repay their loans when due; and ● the effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Securities and Exchange Commission, the Public Company Accounting Oversight Board, the Financial Accounting Standards Board and other accounting standard setters. Because of these and other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements. For a further list and description of various risks, relevant factors and uncertainties that could cause future results or events to differ materially from those expressed or implied in our forward-looking statements, see the Item 1A, “Risk Factors” and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections contained elsewhere in this report, as well as our Annual Report on Form 10-K for the year ended December 31, 2016, any subsequent Reports on Form 10-Q and Form 8-K, and other filings with the SEC. We do not undertake any obligation to publicly update or correct any forward-looking statements to reflect events or circumstances that subsequently occur, or of which we hereafter become aware. Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands, Except for Per Share Data) (Unaudited) March 31, December 31, ASSETS: Cash and due from banks $ 5,353 $ 6,531 Interest-bearing deposits in banks 813 787 Total cash and cash equivalents 6,166 7,318 Securities available-for-sale 127,212 128,436 Federal Home Loan Bank stock 3,344 4,012 Federal Reserve Bank stock 871 871 Investment in Eagle Bancorp Statutory Trust I 155 155 Mortgage loans held-for-sale 8,432 18,230 Loans receivable, net of deferred loan fees of $1,036 at March 31, 2017 and $1,092 at December 31, 2016 and allowance for loan losses of $5,075 at March 31, 2017 and $4,770 at December 31, 2016 483,783 461,391 Accrued interest and dividends receivable 2,101 2,123 Mortgage servicing rights, net 5,892 5,853 Premises and equipment, net 19,750 19,393 Cash surrender value of life insurance 14,191 14,095 Real estate and other repossessed assets acquired in settlement of loans, net 668 825 Goodwill 7,034 7,034 Core deposit intangible, net 356 384 Deferred tax asset, net 2,036 1,965 Other assets 1,686 1,840 Total assets $ 683,677 $ 673,925 The accompanying notes are an integral part of these unaudited consolidated financial statements. -1- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Continued) (Dollars in Thousands, Except for Per Share Data) (Unaudited) March 31, December 31, LIABILITIES: Deposit accounts: Noninterest bearing $ 95,737 $ 82,877 Interest bearing 430,548 429,918 Total deposits 526,285 512,795 Accrued expenses and other liabilities 4,309 4,291 Federal Home Loan Bank advances and other borrowings 68,266 82,413 Long-term debt Principal amount 25,155 15,155 Unamortized debt issuance costs ) ) Total long-term debt less unamortized debt issuance costs 24,782 14,970 Total liabilities 623,642 614,469 SHAREHOLDERS' EQUITY: Preferred stock (no par value; 1,000,000 shares authorized; no shares issued or outstanding) - - Common stock (par value $0.01 per share; 8,000,000 shares authorized; 4,083,127 shares issued; 3,811,409 shares outstanding at March 31, 2017 and December 31, 2016) 41 41 Additional paid-in capital 22,407 22,366 Unallocated common stock held by Employee Stock Ownership Plan ) ) Treasury stock, at cost ) ) Retained earnings 41,699 41,240 Net accumulated other comprehensive loss ) ) Total shareholders' equity 60,035 59,456 Total liabilities and shareholders' equity $ 683,677 $ 673,925 The accompanying notes are an integral part of these unaudited consolidated financial statements. -2- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands, Except for Per Share Data) (Unaudited) Three Months Ended March 31, (As Restated) INTEREST AND DIVIDEND INCOME: Interest and fees on loans $ 5,570 $ 4,837 Securities available-for-sale 729 747 Federal Home Loan Bank dividends 40 31 Other interest income 1 3 Total interest and dividend income 6,340 5,618 INTEREST EXPENSE: Deposits 380 355 Federal Home Loan Bank advances and other borrowings 205 201 Long-term debt 272 194 Total interest expense 857 750 NET INTEREST INCOME 5,483 4,868 Loan loss provision 301 450 NET INTEREST INCOME AFTER LOAN LOSS PROVISION 5,182 4,418 NONINTEREST INCOME: Service charges on deposit accounts 232 199 Net gain on sale of loans (includes $558 and $635 for the three months ended March 31, 2017 and 2016, respectively, related to accumulated other comprehensive earnings reclassification) 1,825 1,718 Mortgage loan servicing fees 547 363 Wealth management income 141 136 Interchange and ATM fees 206 202 Appreciation in cash surrender value of life insurance 124 112 Net loss on sale of real estate owned and other repossessed property (1 ) - Other noninterest income 134 166 Total noninterest income 3,208 2,896 The accompanying notes are an integral part of these unaudited consolidated financial statements. -3- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Continued) (Dollars in Thousands, Except for Per Share Data) (Unaudited) Three Months Ended March 31, (As Restated) NONINTEREST EXPENSE: Salaries and employee benefits 4,433 3,690 Occupancy and equipment expense 717 789 Data processing 567 548 Advertising 189 188 Amortization of mortgage servicing rights 262 228 Amortization of core deposit intangible and tax credits 107 112 Federal insurance premiums 84 83 Postage 48 54 Legal, accounting and examination fees 85 98 Consulting fees 49 83 Write-down on real estate owned and other repossessed property 36 - Other noninterest expense 862 675 Total noninterest expense 7,439 6,548 INCOME BEFORE INCOME TAXES 951 766 Income tax expense (includes $25 and $460 for the three months ended March 31, 2017 and 2016, respectively, related to income tax expense from reclassification items) 188 119 NET INCOME $ 763 $ 647 BASIC EARNINGS PER SHARE $ 0.20 $ 0.17 DILUTED EARNINGS PER SHARE $ 0.20 $ 0.17 WEIGHTED AVERAGE SHARES OUTSTANDING (BASIC EPS) 3,811,409 3,779,464 WEIGHTED AVERAGE SHARES OUTSTANDING (DILUTED EPS) 3,875,677 3,873,171 The accompanying notes are an integral part of these unaudited consolidated financial statements. -4- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in Thousands) (Unaudited) Three Months Ended March 31, (As Restated) NET INCOME $ 763 $ 647 OTHER ITEMS OF COMPREHENSIVE INCOME (LOSS): Change in fair value of investment securities available-for-sale, before income taxes 279 1,127 Reclassification for realized gains and losses on investment securities included in income, before income tax - - Change in fair value of derivatives designated as cash flow hedges, before income taxes 341 636 Reclassification for realized gains on derivatives designated as cash flow hedges, before income taxes ) ) Total other items of comprehensive income 62 1,128 Income tax (expense) benefit related to: Investment securities ) ) Derivatives designated as cash flow hedges 88 - Total income tax expense ) ) COMPREHENSIVE INCOME $ 800 $ 1,315 The accompanying notes are an integral part of these unaudited consolidated financial statements. -5- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY For the Three Months Ended March 31, 2017 and March 31, 2016 (As Restated) (Dollars in Thousands, Except for Per Share Data) (Unaudited) ACCUMULATED UNALLOCATED OTHER PREFERRED COMMON PAID-IN ESOP TREASURY RETAINED COMPREHENSIVE STOCK STOCK CAPITAL SHARES STOCK EARNINGS INCOME (LOSS) TOTAL Balance at January 1, 2016 $ - $ 41 $ 22,152 $ ) $ ) $ 37,301 $ 252 $ 55,450 Net income 647 647 Other comprehensive income 668 668 Dividends paid ($0.0775 per share) ) ) Employee Stock Ownership Plan shares allocated or committed to be released for allocation (4,154 shares) 5 42 47 Balance at March 31, 2016 (as restated) $ - $ 41 $ 22,157 $ ) $ ) $ 37,655 $ 920 $ 56,519 Balance at January 1, 2017 $ - $ 41 $ 22,366 $ ) $ ) $ 41,240 $ ) $ 59,456 Net income 763 763 Other comprehensive income 37 37 Dividends paid ($0.08 per share) ) ) Employee Stock Ownership Plan shares allocated or committed to be released for allocation (4,154 shares) 41 42 83 Balance at March 31, 2017 $ - $ 41 $ 22,407 $ ) $ ) $ 41,699 $ ) $ 60,035 The accompanying notes are an integral part of these unaudited consolidated financial statements. -6- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands, Except for Per Share Data) (Unaudited) Three Months Ended March 31, (As Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 763 $ 647 Adjustments to reconcile net income to net cash provided by operating activities: Loan loss provision 301 450 Write-down on real estate owned and other repossessed assets 36 - Depreciation 238 284 Net amortization of investment securities premium and discounts 412 503 Amortization of mortgage servicing rights 262 228 Amortization of core deposit intangible and tax credits 107 112 Deferred income tax benefit ) ) Net gain on sale of loans ) ) Net loss on sale of real estate owned and other repossessed assets 1 - Net gain on sale/disposal of premises and equipment - (6 ) Net appreciation in cash surrender value of life insurance ) ) Net change in: Accrued interest and dividends receivable 22 65 Loans held-for-sale 11,406 2,137 Other assets 87 369 Accrued expenses and other liabilities 101 1,930 Net cash provided by operating activities 11,719 4,749 CASH FLOWS FROM INVESTING ACTIVITIES: Activity in available-for-sale securities: Maturities, principal payments and calls 2,093 2,823 Purchases ) ) Federal Home Loan Bank stock redeemed (purchased) 668 ) Federal Reserve Bank stock redeemed - 16 Loan origination and principal collection, net ) ) Proceeds from sale of real estate and other repossessed assets acquired in settlement of loans 120 15 Proceeds from sale of premises and equipment - 6 Additions to premises and equipment ) ) Net cash used in investing activities ) ) The accompanying notes are an integral part of these unaudited consolidated financial statements. -7- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Dollars in Thousands, Except for Per Share Data) (Unaudited) Three Months Ended March 31, (As Restated) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in deposits $ 13,490 $ 11,212 Net short-term (payments) advances on Federal Home Loan Bank and other borrowings ) 642 Long-term advances from Federal Home Loan Bank and other borrowings 5,000 - Payments on long-term Federal Home Loan Bank and other borrowings ) ) Dividends paid ) ) Proceeds from issuance of long-term debt 10,000 - Payments for debt issuance costs ) - Net cash provided by financing activities 8,839 9,407 NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period 7,318 7,438 CASH AND CASH EQUIVALENTS, end of period $ 6,166 $ 6,613 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for interest $ 776 $ 734 Cash paid during the period for income taxes $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES: Increase in market value of securities available-for-sale $ 279 $ 1,127 Mortgage servicing rights recognized $ 301 $ 248 Loans transferred to real estate and other assets acquired in foreclosure $ - $ 26 Employee Stock Ownership Plan shares released $ 83 $ 47 The accompanying notes are an integral part of these unaudited consolidated financial statements. -8- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 . BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, such information reflects all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of our financial position, results of operations, changes in comprehensive income and cash flows for the unaudited interim periods. The results of operations for the three month period ended March 31, 2017 are not necessarily indicative of the results to be expected for the year ending December 31, 2017 or any other period. The unaudited consolidated financial statements and notes presented herein should be read in conjunction with the audited consolidated financial statements and related notes thereto included in Eagle’s Form 10-K for the year ended December 31, 2016. The Company evaluated subsequent events for potential recognition and/or disclosure through May 9, 2017 the date the unaudited consolidated financial statements were issued. NOTE 2. INVESTMENT SECURITIES Investment securities are summarized as follows: March 31, 2017 December 31, 2016 Gross Gross Amortized Unrealized Fair Amortized Unrealized Fair Cost Gains (Losses) Value Cost Gains (Losses) Value (In Thousands) Available-for-Sale: U.S. government and agency obligations $ 5,357 $ 10 $ ) $ 5,306 $ 5,673 $ 7 $ ) $ 5,608 Municipal obligations 67,611 592 ) 66,910 68,493 575 ) 67,664 Corporate obligations 10,415 22 ) 10,344 9,454 15 ) 9,307 MBSs - government-backed 28,685 312 ) 28,692 29,537 283 ) 29,512 CMOs - government backed 16,116 14 ) 15,960 16,530 15 ) 16,345 Total $ 128,184 $ 950 $ ) $ 127,212 $ 129,687 $ 895 $ ) $ 128,436 There were no sales of securities available-for-sale during the three months ended March 31, 2017 or 2016. -9- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2. INVESTMENT SECURITIES - continued The amortized cost and fair value of securities by contractual maturity are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. March 31, 2017 Amortized Fair Cost Value (In Thousands) Due in one year or less $ 2,049 $ 2,046 Due from one to five years 9,064 9,078 Due from five to ten years 14,256 14,104 Due after ten years 58,014 57,332 83,383 82,560 MBSs - government-backed 28,685 28,692 CMOs - government-backed 16,116 15,960 Total $ 128,184 $ 127,212 Maturities of securities do not reflect repricing opportunities present in adjustable rate securities. The Company’s investment securities that have been in a continuous unrealized loss position for less than twelve months and those that have been in a continuous unrealized loss position for twelve or more months were as follows: March 31, 2017 Less Than 12 Months 12 Months or Longer Gross Gross Fair Unrealized Fair Unrealized Value Losses Value Losses (In Thousands) U.S. government and agency $ 4,238 $ ) $ - $ - Municipal obligations 38,485 ) 550 (7 ) Corporate obligations 4,099 (6 ) 4,451 ) MBSs and CMOs - government-backed 18,770 ) 7,445 ) Total $ 65,592 $ ) $ 12,446 $ ) December 31, 2016 Less Than 12 Months 12 Months or Longer Gross Gross Fair Unrealized Fair Unrealized Value Losses Value Losses (In Thousands) U.S. government and agency $ 4,420 $ ) $ - $ - Municipal obligations 39,786 ) 634 ) Corporate obligations 3,375 ) 4,918 ) MBSs and CMOs - government-backed 18,113 ) 7,855 ) Total $ 65,694 $ ) $ 13,407 $ ) -10- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2. INVESTMENT SECURITIES - continued Management evaluates securities for other-than-temporary impairment at least quarterly, and more frequently when economic or market concerns warrant such evaluation. Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. As of March 31, 2017 and December 31, 2016, there were, respectively, 93 and 97 securities in unrealized loss positions that were considered to be temporarily impaired and therefore an impairment charge has not been recorded. As of March 31, 2017, 66 U.S. government and agency securities and municipal obligations had unrealized losses with aggregate depreciation of approximately 3.03% from the Company’s amortized cost basis of these securities. At December 31, 2016, 70 U.S. government and agency securities and municipal obligations had unrealized losses with aggregate depreciation of approximately 3.19% from the Company’s amortized cost basis of these securities. These unrealized losses are principally due to changes in interest rates and credit spreads. In analyzing an issuer's financial condition, management considers whether the securities are issued by the federal government or its agencies, whether downgrades by bond rating agencies have occurred and industry analysts' reports. As management has the ability to hold debt securities until maturity, or for the foreseeable future, no declines are deemed to be other than temporary. As of March 31, 2017, 12 corporate obligations had unrealized losses of approximately 1.08% from the Company’s amortized cost basis of these securities. At December 31, 2016, 13 corporate obligations had an unrealized loss with aggregate depreciation of approximately 1.92% from the Company's amortized cost basis of these securities. These unrealized losses are principally due to changes in interest rates. No credit issues have been identified that cause management to believe the declines in market value are other than temporary. In analyzing the issuer's financial condition, management considers industry analysts' reports, financial performance and projected target prices of investment analysts within a one-year time frame. As management has the ability to hold debt securities until maturity, or for the foreseeable future, no declines are deemed to be other than temporary. As of March 31, 2017, 15 mortgage-backed securities (“MBSs”) and collateralized mortgage obligations (“CMOs”) had unrealized losses with aggregate depreciation of approximately 1.78% from the Company’s amortized cost basis of these securities. At December 31, 2016, 14 MBSs and CMOs had unrealized losses with aggregate depreciation of approximately 1.92% from the Company’s amortized cost basis. We believe these unrealized losses are principally due to the credit market’s concerns regarding the stability of the mortgage market, changes in interest rates and credit spreads and uncertainty of future prepayment speeds. Management considers available evidence to assess whether it is more likely-than-not that all amounts due would not be collected. In such assessment, management considers the severity and duration of the impairment, the credit ratings of the security, the overall deal and payment structure, including the Company's position within the structure, underlying obligor, financial condition and near term prospects of the issuer, delinquencies, defaults, loss severities, recoveries, prepayments, cumulative loss projections, discounted cash flows and fair value estimates. There has been no disruption of the scheduled cash flows on any of the securities. Management’s analysis as of March 31, 2017 revealed no expected credit losses on the securities and therefore, declines are not deemed to be other than temporary. -11- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 . LOANS RECEIVABLE Loans receivable consisted of the following: March 31, December 31, (In Thousands) First mortgage loans: Residential mortgage (1-4 family) $ 112,872 $ 113,262 Commercial real estate 234,467 214,927 Real estate construction 24,118 20,540 Other loans: Home equity 49,037 49,018 Consumer 14,786 14,800 Commercial 54,614 54,706 Total 489,894 467,253 Deferred loan fees, net ) ) Allowance for loan losses ) ) Total loans, net $ 483,783 $ 461,391 Within the commercial real estate loan category above, $11,450,000 and $11,586,000 was guaranteed by the United States Department of Agriculture Rural Development, at March 31, 2017 and December 31, 2016, respectively. In addition, within the commercial loan category above, $1,553,000 and $1,588,000 were in loans originated through a syndication program where the business resides outside of Montana, at March 31, 2017, and December 31, 2016, respectively. The following table includes information regarding nonperforming assets. March 31, December 31, (Dollars in Thousands) Non-accrual loans $ 651 $ 614 Accruing loans delinquent 90 days or more 998 495 Restructured loans, net 42 43 Total nonperforming loans 1,691 1,152 Real estate owned and other repossessed assets, net 668 825 Total nonperforming assets $ 2,359 $ 1,977 Total nonperforming assets as a percentage of total assets % % Allowance for loan losses $ 5,075 $ 4,770 Percent of allowance for loan losses to nonperforming loans % % Percent of allowance for loan losses to nonperforming assets % % -12- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 . LOANS RECEIVABLE - continued Allowance for loan losses activity was as follows: Residential Mortgage Commercial Real Estate Home (1-4 Family) Real Estate Construction Equity Consumer Commercial Total (In Thousands) Allowance for loan losses: Beginning balance, January 1, 2017 $ 997 $ 2,079 $ 244 $ 460 $ 193 $ 797 $ 4,770 Charge-offs - (9 ) - (9 ) Recoveries - - - 5 8 - 13 Provision 2 199 8 6 18 68 301 Ending balance, March 31, 2017 $ 999 $ 2,278 $ 252 $ 471 $ 210 $ 865 $ 5,075 Ending balance, March 31, 2017 allocated to loans individually evaluated for impairment $ - $ - $ - $ - $ 16 $ 46 $ 62 Ending balance, March 31, 2017 allocated to loans collectively evaluated for impairment $ 999 $ 2,278 $ 252 $ 471 $ 194 $ 819 $ 5,013 Loans receivable: Ending balance, March 31, 2017 $ 112,872 $ 234,467 $ 24,118 $ 49,037 $ 14,786 $ 54,614 $ 489,894 Ending balance, March 31, 2017 of loans individually evaluated for impairment $ 221 $ - $ - $ 336 $ 136 $ 146 $ 839 Ending balance, March 31, 2017 of loans collectively evaluated for impairment $ 112,651 $ 234,467 $ 24,118 $ 48,701 $ 14,650 $ 54,468 $ 489,055 -13- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 . LOANS RECEIVABLE - continued Residential Mortgage Commercial Real Estate Home (1-4 Family) Real Estate Construction Equity Consumer Commercial Total (In Thousands) Allowance for loan losses: Beginning balance, January 1, 2016 $ 911 $ 1,593 $ 184 $ 342 $ 66 $ 454 $ 3,550 Charge-offs - - - (7 ) Recoveries - 3 - 3 Provision 70 142 60 30 120 28 450 Ending balance, March 31, 2016 $ 981 $ 1,735 $ 244 $ 365 $ 165 $ 450 $ 3,940 Ending balance, March 31, 2016 allocated to loans individually evaluated for impairment $ - $ - $ - $ - $ 76 $ 5 $ 81 Ending balance, March 31, 2016 allocated to loans collectively evaluated for impairment $ 981 $ 1,735 $ 244 $ 365 $ 89 $ 445 $ 3,859 Loans receivable: Ending balance, March 31, 2016 $ 113,364 $ 194,479 $ 15,673 $ 45,404 $ 14,229 $ 40,614 $ 423,763 Ending balance, March 31, 2016 of loans individually evaluated for impairment $ 605 $ 658 $ - $ 265 $ 92 $ 5 $ 1,625 Ending balance, March 31, 2016 of loans collectively evaluated for impairment $ 112,759 $ 193,821 $ 15,673 $ 45,139 $ 14,137 $ 40,609 $ 422,138 The Company utilizes an 8 point internal loan rating system, largely based on regulatory classifications, as follows: Loans R ated Pass – these are loans in categories 1 – 5 that are considered to be protected by the current net worth and paying capacity of the obligor, or by the value of the asset or the underlying collateral. Loans R ated Special Mention – these loans in category 6 have potential weaknesses and are watched closely by management. If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the asset at some future date. Loans R ated Substandard – these loans in category 7 are inadequately protected by the current net worth and paying capacity of the obligor of the collateral pledged, if any. Loans so classified have a well-defined weakness or weaknesses. They are characterized by the distinct possibility that the Company will sustain some loss if the deficiencies are not corrected. Loans R ated Doubtful – these loans in category 8 have all the weaknesses inherent in those classified Substandard with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions and values, highly questionable and improbable. Loans R ated Loss – these loans are considered uncollectible and are not part of the 8 point rating system. They are of such small value that their continuance as assets without establishment of a specific reserve is not warranted. This classification does not mean that an asset has absolutely no recovery or salvage value, but, rather, that it is not practical or desirable to defer writing off a basically worthless asset even though practical recovery may be affected in the future. -14- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 . LOANS RECEIVABLE - continued On an annual basis, or more often if needed, the Company formally reviews the ratings of all commercial real estate, construction, and commercial business loans that have a principal balance of $750,000 or more. Quarterly, the Company reviews the rating of any consumer loan, broadly defined, that is delinquent 90 days or more. Likewise, quarterly, the Company reviews the rating of any commercial loan, broadly defined, that is delinquent 60 days or more. Annually, the Company engages an independent third-party to review a significant portion of loans within these segments. Management uses the results of these reviews as part of its annual review process. Internal classification of the loan portfolio was as follows: March 31, 2017 Residential Mortgage Commercial Real Estate Home (1-4 Family) Real Estate Construction Equity Consumer Commercial Total (In Thousands) Grade: Pass $ 112,020 $ 234,012 $ 23,662 $ 48,666 $ 14,644 $ 53,894 $ 486,898 Special mention - - 456 - 32 191 679 Substandard 852 455 - 371 94 483 2,255 Doubtful - 46 46 Loss - 16 - 16 Total $ 112,872 $ 234,467 $ 24,118 $ 49,037 $ 14,786 $ 54,614 $ 489,894 Credit risk profile based on payment activity Performing $ 112,369 $ 234,012 $ 24,118 $ 48,666 $ 14,650 $ 54,388 $ 488,203 Restructured loans - - - 42 - - 42 Nonperforming 503 455 - 329 136 226 1,649 Total $ 112,872 $ 234,467 $ 24,118 $ 49,037 $ 14,786 $ 54,614 $ 489,894 December 31, 2016 Residential Mortgage Commercial Home (1-4 Family) Real Estate Construction Equity Consumer Commercial Total (In Thousands) Grade: Pass $ 112,524 $ 214,476 $ 20,084 $ 48,643 $ 14,697 $ 54,470 $ 464,894 Special mention - - 456 - - - 456 Substandard 738 451 - 375 95 236 1,895 Doubtful - Loss - 8 - 8 Total $ 113,262 $ 214,927 $ 20,540 $ 49,018 $ 14,800 $ 54,706 $ 467,253 Credit risk profile based on payment activity Performing $ 112,585 $ 214,923 $ 20,540 $ 48,643 $ 14,704 $ 54,706 $ 466,101 Restructured loans - - - 43 - - 43 Nonperforming 677 4 - 332 96 - 1,109 Total $ 113,262 $ 214,927 $ 20,540 $ 49,018 $ 14,800 $ 54,706 $ 467,253 -15- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 . LOANS RECEIVABLE - continued The following tables include information regarding delinquencies within the loan portfolio. March 31, 2017 Loans Past Due and Still Accruing 90 Days 30-89 Days and Non-Accrual Current Total Past Due Greater Total Loans Loans Loans (In Thousands) Residential mortgage (1-4 family) $ 1,987 $ 282 $ 2,269 $ 221 $ 110,382 $ 112,872 Commercial real estate 1,133 455 1,588 - 232,879 234,467 Real estate construction 474 - 474 - 23,644 24,118 Home equity 248 35 283 294 48,460 49,037 Consumer 219 - 219 136 14,431 14,786 Commercial 610 226 836 - 53,778 54,614 Total $ 4,671 $ 998 $ 5,669 $ 651 $ 483,574 $ 489,894 December 31, 2016 Loans Past Due and Still Accruing 90 Days 30-89 Days and Non-Accrual Current Total Past Due Greater Total Loans Loans Loans (In Thousands) Residential mortgage (1-4 family) $ 975 $ 456 $ 1,431 $ 221 $ 111,610 $ 113,262 Commercial real estate 513 4 517 - 214,410 214,927 Real estate construction - 20,540 20,540 Home equity 365 35 400 297 48,321 49,018 Consumer 169 - 169 96 14,535 14,800 Commercial 249 - 249 - 54,457 54,706 Total $ 2,271 $ 495 $ 2,766 $ 614 $ 463,873 $ 467,253 -16- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 . LOANS RECEIVABLE - continued The following tables include information regarding impaired loans. March 31, 2017 Unpaid Recorded Principal Related Investment Balance Allowance (In Thousands) With no related allowance: Residential mortgage (1-4 family) $ 221 $ 221 $ - Commercial real estate - - - Construction - - - Home equity 336 388 - Consumer 120 169 - Commercial 100 100 - With a related allowance: Residential mortgage (1-4 family) - - - Commercial real estate - - - Construction - - - Home equity - - - Consumer 16 16 16 Commercial 46 46 46 Total: Residential mortgage (1-4 family) 221 221 - Commercial real estate - - - Construction - - - Home equity 336 388 - Consumer 136 185 16 Commercial 146 146 46 Total $ 839 $ 940 $ 62 -17- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 . LOANS RECEIVABLE - continued December 31, 2016 Unpaid Recorded Principal Related Investment Balance Allowance (In Thousands) With no related allowance: Residential mortgage (1-4 family) $ 221 $ 221 $ - Commercial real estate - - - Construction - - - Home equity 340 390 - Consumer 88 135 - Commercial - - - With a related allowance: Residential mortgage (1-4 family) - - - Commercial real estate - - - Construction - - - Home equity - - - Consumer 8 8 8 Commercial - - - Total: Residential mortgage (1-4 family) 221 221 - Commercial real estate - - - Construction - - - Home equity 340 390 - Consumer 96 143 8 Commercial - - - Total $ 657 $ 754 $ 8 Three Months Ended March 31, Average Recorded Investment (In Thousands) Residential mortgage (1-4 family) $ 221 $ 668 Commercial real estate - 662 Construction - - Home equity 338 236 Consumer 116 119 Commercial 73 166 Total $ 748 $ 1,851 Interest income recognized on impaired loans for the three months ended March 31, 2017 and 2016 are considered insignificant. -18- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 4 . TROUBLED DEBT RESTRUCTURINGS The Company adopted the amendments in Accounting Standards Update No. 2011-02 (ASC Topic 310) during the quarter ended September 30, 2011. As required, the Company reassessed all restructurings that occurred on or after the beginning of the previous fiscal year (July 1, 2011) for identification as troubled debt restructurings. The Company identified as troubled debt restructurings certain receivables for which the allowance for credit losses had previously been measured under a general allowance for credit losses methodology (ASC Subtopic 450-20). Upon identifying the reassessed receivables as troubled debt restructurings, the Company also identified them as impaired under the guidance in ASC Subtopic 310-10-35. The amendments in the guidance require prospective application of the impairment measurement guidance in Section 310-10-35 for those receivables newly identified as impaired. As of March 31, 2017, the recorded investment in receivables for which the allowance for credit losses was previously measured under a general allowance for credit losses methodology and are now impaired under ASC Subtopic 310-10-35 was $42,000 (ASC Subtopic 310-40-65-1(b)), and there was no allowance for credit losses associated with these receivables, on the basis of a current evaluation of loss (ASC Subtopic 310-40-65-1(b)). There was $34,000 charged-off at the time of restructure related to these receivables. The Company offers a variety of modifications to borrowers. The modification categories offered can generally be described in the following categories: Rate Modification – A modification in which the interest rate is changed. Term Modification – A modification in which the maturity date, timing of payments, or frequency of payments is changed. Interest Only Modification – A modification in which the loan is converted to interest only payments for a period of time. Payment Modification – A modification in which the dollar amount of the payment is changed, other than an interest only modification described above. Combination Modification – Any other type of modification, including the use of multiple categories above. The following tables present troubled debt restructurings. March 31, 2017 Accrual Non-Accrual Total Status Status Modification (In Thousands) Residential mortgage (1-4 family) $ - $ - $ - Commercial real estate - - - Real estate construction - - - Home equity 42 - 42 Consumer - - - Commercial - - - Total $ 42 $ - $ 42 -19- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 4. TROUBLE D DEBT RESTRUCTURINGS - continued The following tables present troubled debt restructurings. December 31, 2016 Accrual Non-Accrual Total Status Status Modification (In Thousands) Residential mortgage (1-4 family) $ - $ - $ - Commercial real estate - - - Real estate construction - - - Home equity 43 - 43 Consumer - - - Commercial - - - Total $ 43 $ - $ 43 The Bank’s policy is that loans placed on non-accrual will typically remain on non-accrual status until all principal and interest payments are brought current and the prospect for future payment in accordance with the loan agreement appears relatively certain. The Bank’s policy generally refers to six months of payment performance as sufficient to warrant a return to accrual status. During the three months ended March 31, 2017 and 2016, there were no new restructured loans. There were no loans modified as a troubled debt restructured loan within the previous three months for which there was a payment default during the three months ended March 31, 2017. A default for purposes of this disclosure is a troubled debt restructured loan in which the borrower is 90 days past due or results in the foreclosure and repossession of the applicable collateral. As of March 31, 2017 and December 31, 2016, the Company had no commitments to lend additional funds to loan customers whose terms had been modified in trouble debt restructures. NOTE 5 . DEPOSITS Deposits are summarized as follows: March 31, December 31, (In Thousands) Noninterest checking $ 95,737 $ 82,877 Interest bearing checking 93,519 93,163 Savings 85,054 82,266 Money market 93,634 89,211 Time certificates of deposit 158,341 165,278 Total $ 526,285 $ 512,795 -20- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 6 . LONG-TERM DEBT Long-term debt consisted of the following: March 31, 2017 December 31, 2016 Unamortized Unamortized Debt Debt Principal Issuance Principal Issuance Amount Costs Amount Costs (In Thousands) Senior notes fixed at 5.75%, due 2022 $ 10,000 $ ) $ - $ - Subordinated debentures fixed at 6.75%, due 2025 10,000 ) 10,000 ) Subordinated debentures variable at 3-Month Libor plus 1.42%, due 2035 5,155 - 5,155 - Total long-term debt $ 25,155 $ ) $ 15,155 $ ) In February 2017, the Company completed the issuance, through a private placement, of $10,000,000 aggregate principal amount of 5.75% fixed senior unsecured notes due in 2022. The interest will be paid semi-annually through maturity date. The notes are not subject to redemption at the option of the Company. In June 2015, the Company completed the issuance of $10,000,000 in aggregate principal amount of subordinated notes due in 2025 in a private placement transaction to an institutional accredited investor. The notes will bear interest at an annual fixed rate of 6.75% and interest will be paid quarterly through maturity date or earlier redemption. In September 2005, the Company completed the private placement of $5,155,000 in subordinated debentures to Eagle Bancorp Statutory Trust I (“the Trust”). The Trust funded the purchase of the subordinated debentures through the sale of trust preferred securities to First Tennessee Bank, N.A. with a liquidation value of $5,155,000. Using interest payments made by the Company on the debentures, the Trust began paying quarterly dividends to preferred security holders in December 2005. The annual percentage rate of the interest payable on the subordinated debentures and distributions payable on the preferred securities was fixed at 6.02% until December 2010 then became variable at 3-Month LIBOR plus 1.42%, making the rate 2.916% and 2.418% as of March 31, 2017 and December 31, 2016, respectively. Dividends on the preferred securities are cumulative and the Trust may defer the payments for up to five years. The preferred securities mature in December 2035 unless the Company elects and obtains regulatory approval to accelerate the maturity date. For the three months ended March 31, 2017 and 2016, interest expense on long-term debt was $272,000 and $194,000, respectively. NOTE 7. EARNINGS PER SHARE Basic earnings per share for the three months ended March 31, 2017 was computed using 3,811,409 weighted average shares outstanding. Basic earnings per share for the three months ended March 31, 2016 was computed using 3,779,464 weighted average shares outstanding. Diluted earnings per share was computed using the treasury stock method by adjusting the number of shares outstanding by the shares purchased. The weighted average shares outstanding for the diluted earnings per share calculations was 3,875,677 for the three months ended March 31, 2017 and 3,873,171 for the three months ended March 31, 2016. -21- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 8. DIVIDENDS AND STOCK REPURCHASE PROGRAM For the year ended December 31, 2016, Eagle paid dividends of $0.0775 per share for the quarters ended March 31 and June 30, 2016. Eagle paid dividends of $0.08 per share for the quarters ended September 30 and December 31, 2016. A dividend of $0.08 per share was declared on January 26, 2017, and paid March 3, 2017 to shareholders of record on February 10, 2017. A dividend of $0.08 per share was declared on April 20, 2017, payable on June 2, 2017 to shareholders of record on May 12, 2017. On July 21, 2016, the Board authorized the repurchase of up to 100,000 shares of its common stock. Under the plan, shares may be purchased by the Company on the open market or in privately negotiated transactions. The extent to which the company repurchases its shares and the timing of such repurchase will depend upon market conditions and other corporate considerations. No shares were purchased under this plan during the year ended December 31, 2016 or the three months ended March 31, 2017. The plan expires on July 21, 2017. On July 23, 2015, the Board of Directors authorized the repurchase of up to 100,000 shares of its common stock. Under the plan, shares may be purchased by the Company on the open market or in privately negotiated transactions. During the three months ended December 31, 2015, 15,000 shares were purchased at an average price of $11.75 per share. During the three months ended September 30, 2015, 46,065 shares were purchased at an average price of $11.47 per share. The plan expired on July 23, 2016. NOTE 9. ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) The following table includes information regarding the activity in accumulated other comprehensive income (loss). Unrealized Unrealized Gains (Losses) (Losses) Gains on Derivatives on Investment Designated as Securities Cash Flow Hedges Available-for-Sale Total Balance, January 1, 2017 $ 330 $ ) $ ) Other comprehensive income, before reclassifications and income taxes 341 279 620 Amounts reclassified from accumulated other comprehensive income (loss), before income taxes ) - ) Income tax benefit (expense) 88 ) ) Total other comprehensive (loss) income ) 166 37 Balance, March 31, 2017 $ 201 $ ) $ ) Balance, January 1, 2016 $ 376 $ ) $ 252 Other comprehensive income, before reclassifications and income taxes 636 1,127 1,763 Amounts reclassified from accumulated other comprehensive income (loss), before income taxes ) - ) Income tax expense - ) ) Total other comprehensive income 1 667 668 Balance, March 31, 2016 $ 377 $ 543 $ 920 -22- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 10. D ERIVATIVES AND HEDGING ACTIVITIES Mortgage Loan Commitments Mortgage loan commitments are referred to as derivative loan commitments if the loan that will result from exercise of the commitment will be held-for-sale upon funding. The Company enters into commitments to fund residential mortgage loans at specified times in the future, with the intention that these loans will subsequently be sold in the secondary market. A mortgage loan commitment binds the Company to lend funds to a potential borrower at a specified interest rate and within a specified period of time, generally up to 60 days after inception of the rate lock. Interest Rate Lock Commitments Outstanding derivative loan commitments expose the Company to the risk that the price of the loans arising from exercise of the loan commitment might decline from inception of the rate lock to funding of the loan due to increases in mortgage interest rates. If interest rates increase, the value of these loan commitments decreases. Conversely, if interest rates decrease, the value of these loan commitments increases. The notional amount of interest rate lock commitments was $33,961,000 and $19,738,000 at March 31, 2017 and December 31, 2016, respectively. The fair value of such commitments was insignificant. The Company has no other off-balance-sheet arrangements or transactions with unconsolidated, special purpose entities that would expose the Company to liability that is not reflected on the face of the financial statements. NOTE 11. FAIR VALUE DISCLOSURES FASB ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability or, in the absence of a principal market, the most advantageous market for the asset or liability. The price in the principal (or most advantageous) market used to measure the fair value of the asset or liability shall not be adjusted for transaction costs. An orderly transaction is a transaction that assumes exposure to the market for a period prior to the measurement date to allow for marketing activities that are usual and customary for transactions involving such assets and liabilities; it is not a forced transaction. Market participants are buyers and sellers in the principal market that are (i)independent, (ii) knowledgeable, (iii)able to transact and, (iv)willing to transact. FASB ASC 820 requires the use of valuation techniques that are consistent with the market approach, the income approach and/or the cost approach. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets and liabilities. The income approach uses valuation techniques to convert future amounts, such as cash flows or earnings, to a single present amount on a discounted basis. The cost approach is based on the amount that currently would be required to replace the service capacity of an asset (replacement costs). Valuation techniques should be consistently applied. Inputs to valuation techniques refer to the assumptions that market participants would use in pricing the asset or liability. Inputs may be observable, meaning those that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from independent sources, or unobservable, meaning those that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. In that regard, FASB ASC 820 establishes a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: Level 1 Inputs – Unadjusted quoted prices in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date, or convert to cash in the short term. Level 2 Inputs – Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These include quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (for example, interest rates, volatilities, prepayment speeds, loss severities, credit risks and default rates) or inputs that are derived principally from or corroborated by observable market data by correlation or other means. -23- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 11. FAIR VALUE DISCLOSURES – continued Level 3 Inputs – Significant unobservable inputs that reflect an entity’s own assumptions that market participants would use in pricing the assets or liabilities. A description of the valuation methodologies used for assets and liabilities measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy, is set forth below. In general, fair value is based upon quoted market prices, where available. If such quoted market prices are not available, fair value is based upon internally developed models that primarily use, as inputs, observable market-based parameters. Valuation adjustments may be made to ensure that financial instruments are recorded at fair value. While management believes the Company’s valuation methodologies are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. Available-for-Sale Securities – Securities classified as available-for-sale are reported at fair value utilizing Level 1 and Level 2 inputs. For these securities, the Company obtains fair value measurements from an independent pricing service. The fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U. S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayments speeds, credit information and the bond’s terms and conditions, among other things. Impaired Loans – Impaired loans are reported at the fair value of the underlying collateral if repayment is expected solely from the collateral. Collateral values are estimated using Level 3 inputs based on internally customized discounting criteria. Loans Held-for-Sale – These loans are reported at the lower of cost or fair value. Fair value is determined based on expected proceeds based on sales contracts and commitments and are considered Level 2 inputs. Repossessed Assets – Fair values are valued at the time the loan is foreclosed upon and the asset is transferred from loans. The value is based upon primary third party appraisals, less costs to sell. The appraisals are generally discounted based on management’s historical knowledge, changes in market conditions from the time of valuation, and/or management’s expertise and knowledge of the client and client’s business. Such discounts are typically significant and result in Level 3 classification of the inputs for determining fair value. Repossessed assets are reviewed and evaluated on at least a quarterly basis for additional impairment and adjusted accordingly, based on same or similar factors above. -24- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 11. FAIR VALUE DISCLOSURES – continued The following tables summarize financial assets and financial liabilities measured at fair value on a recurring basis, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value. March 31, 2017 Level 1 Level 2 Level 3 Total Fair Inputs Inputs Inputs Value (In Thousands) Financial assets: Available-for-sale securities U.S. government and agency $ - $ 5,306 $ - $ 5,306 Municipal obligations - 66,910 - 66,910 Corporate obligations - 10,344 - 10,344 MBSs - government-backed - 28,692 - 28,692 CMOs - government-backed - 15,960 - 15,960 Loans held-for-sale - 8,432 - 8,432 December 31, 2016 Level 1 Level 2 Level 3 Total Fair Inputs Inputs Inputs Value (In Thousands) Financial assets: Available-for-sale securities U.S. government and agency $ - $ 5,608 $ - $ 5,608 Municipal obligations - 67,664 - 67,664 Corporate obligations - 9,307 - 9,307 MBSs - government-backed - 29,512 - 29,512 CMOs - government-backed - 16,345 - 16,345 Loans held-for-sale - 18,230 - 18,230 -25- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 11. FAIR VALUE DISCLOSURES - continued Certain financial assets and financial liabilities are measured at fair value on a nonrecurring basis; that is, the instruments are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). The following table summarizes financial assets and financial liabilities measured at fair value on a nonrecurring basis, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value: March 31, 2017 Level 1 Level 2 Level 3 Total Fair Inputs Inputs Inputs Value (In Thousands) Impaired loans $ - $ - $ 777 $ 777 Repossessed assets - - 668 668 December 31, 2016 Level 1 Level 2 Level 3 Total Fair Inputs Inputs Inputs Value (In Thousands) Impaired loans $ - $ - $ 649 $ 649 Repossessed assets - - 825 825 As of March 31, 2017, certain impaired loans were remeasured and reported at fair value through a specific valuation allowance allocation of the allowance for possible loan losses based upon the fair value of the underlying collateral. Impaired loans with a carrying value of $839,000 were reduced by specific valuation allowance allocations totaling $62,000 to a total reported fair value of $777,000 based on collateral valuations utilizing Level 3 valuation inputs. As of December 31, 2016, certain impaired loans were remeasured and reported at fair value through a specific valuation allowance allocation of the allowance for possible loan losses based upon the fair value of the underlying collateral. Impaired loans with a carrying value of $657,000 were reduced by specific valuation allowance allocations totaling $8,000 to a total reported fair value of $649,000 based on collateral valuations utilizing Level 3 valuation inputs. The following table represents the Banks’s Level 3 financial assets and liabilities, the valuation techniques used to measure the fair value of those financial assets and liabilities, and the significant unobservable inputs and the ranges of values for those inputs. Fair Value at Principal Significant Range of March 31, December 31, Valuation Unobservable Signficant Input Instrument 2017 2016 Technique Inputs Values (Dollars In Thousands) Impaired loans $ 777 $ 649 Appraisal of collateral Appraisal adjustments 10 - 30% Repossessed assets $ 668 $ 825 Appraisal of collateral Liquidation expenses (2) 10 - 30% Fair value is generally determined through independent appraisals of the underlying collateral, which generally include various Level 3 inputs which are not identifiable, less associated allowance. Appraisals may be adjusted for qualitative factors such as economic conditions and estimated liquidation expenses. The range of liquidation expenses and other appraisal adjustments are presented as a percent of the appraisal. Includes qualitative adjustments by management and estimated liquidation expenses. -26- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 11. FAIR VALUE DISCLOSURES - continued FASB ASC Topic 825 requires disclosure of the fair value of financial instruments, both assets and liabilities recognized and not recognized in the statement of financial position, for which it is practicable to estimate fair value. Below is a table that summarizes the fair market values of all financial instruments of the Company at March 31, 2017 and December 31, 2016, followed by methods and assumptions that were used by the Company in estimating the fair value of the classes of financial instruments. The fair value amounts of financial instruments have been determined by the Company using available market information and appropriate valuation methodologies. However, considerable judgment is required to interpret data to develop the estimates of fair value. Accordingly, the estimates presented herein are not necessarily indicative of the amounts the Company could realize in a current market exchange. The use of different market assumptions and/or estimation methodologies may have a material effect on the estimated fair value amounts. March 31, 2017 Total Level 1 Level 2 Level 3 Estimated Carrying Inputs Inputs Inputs Fair Value Amount (In Thousands) Financial assets: Cash and cash equivalents $ 6,166 $ - $ - $ 6,166 $ 6,166 Federal Home Loan Bank stock 3,344 - - 3,344 3,344 Federal Reserve Bank stock 871 - - 871 871 Loans receivable, net - - 485,566 485,566 483,006 Accrued interest and dividends receivable 2,101 - - 2,101 2,101 Mortgage servicing rights - - 6,534 6,534 5,892 Cash surrender value of life insurance 14,191 - - 14,191 14,191 Financial liabilities: Non-maturing interest bearing deposits - 272,207 - 272,207 272,207 Noninterest bearing deposits 95,737 - - 95,737 95,737 Time certificates of deposit - - 158,103 158,103 158,341 Accrued expenses and other liabilities 4,309 - - 4,309 4,309 Federal Home Loan Bank advances and other borrowings - - 68,307 68,307 68,266 Long-term debt - - 24,258 24,258 25,155 Off-balance-sheet instruments - Forward delivery commitments - Commitments to extend credit - Rate lock commitments - -27- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 11. FAIR VALUE DISCLOSURES – continued December 31, 2016 Total Level 1 Level 2 Level 3 Estimated Carrying Inputs Inputs Inputs Fair Value Amount (In Thousands) Financial assets: Cash and cash equivalents $ 7,318 $ - $ - $ 7,318 $ 7,318 Federal Home Loan Bank stock 4,012 - - 4,012 4,012 Federal Reserve Bank stock 871 - - 871 871 Loans receivable, net - - 464,797 464,797 460,742 Accrued interest and dividends receivable 2,123 - - 2,123 2,123 Mortgage servicing rights - - 6,741 6,741 5,853 Cash surrender value of life insurance 14,095 - - 14,095 14,095 Financial liabilities: Non-maturing interest bearing deposits - 264,640 - 264,640 264,640 Noninterest bearing deposits 82,877 - - 82,877 82,877 Time certificates of deposit - - 165,129 165,129 165,278 Accrued expenses and other liabilities 4,291 - - 4,291 4,291 Federal Home Loan Bank advances and other borrowings - - 82,462 82,462 82,413 Long-term debt - - 14,291 14,291 15,155 Off-balance-sheet instruments Forward delivery commitments - Commitments to extend credit - Rate lock commitments - The following methods and assumptions were used by the Company in estimating the fair value of the following classes of financial instruments. However, the Form 10-K for the year ended December 31, 2016 provides additional description of valuation methodologies used in estimating fair value of these financial instruments. Cash, I nterest B earing A ccounts, A ccrued I nterest and D ividend R eceivable and A ccrued E xpenses and O ther L iabilities – The carrying amounts approximate fair value due to the relatively short period of time between the origination of these instruments and their expected realization. Stock in the F ederal Home L oan B ank of Des Moines (“FHLB”) and F ederal R eserve B ank (“FRB”) – The fair value of stock approximates redemption value. Loans R eceivable – Fair values are estimated by stratifying the loan portfolio into groups of loans with similar financial characteristics. Loans are segregated by type such as real estate, commercial, and consumer, with each category further segmented into fixed and adjustable rate interest terms. For mortgage loans, the Company uses the secondary market rates in effect for loans that have similar characteristics. The fair value of other fixed rate loans is calculated by discounting scheduled cash flows through the anticipated maturities adjusted for prepayment estimates. Adjustable interest rate loans are assumed to approximate fair value because they generally reprice within the short term. Fair values are adjusted for credit risk based on assessment of risk identified with specific loans, and risk adjustments on the remaining portfolio based on credit loss experience. Assumptions regarding credit risk are judgmentally determined using specific borrower information, internal credit quality analysis, and historical information on segmented loan categories for non-specific borrowers. Mortgage S ervicing R ights – the fair value of servicing rights was determined using discount rates ranging from approximately 13.00% to 15.00%, prepayment speeds ranging from approximately 104.00% to 277.00% PSA, depending on stratification of the specific right. The fair value was also adjusted for the effect of potential past dues and foreclosures. -28- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 11. FAIR VALUE DISCLOSURES - continued Cash Surrender Value of Life I nsurance – The carrying amount for cash surrender value of life insurance approximates fair value as policies are recorded at redemption value. Deposits and Time C ertificates of D eposit – The fair value of deposits with no stated maturity, such as checking, passbook, and money market, is equal to the amount payable on demand. The fair value of time certificates of deposit is based on the discounted value of contractual cash flows. The discount rate is estimated using the rates currently offered for deposits of similar maturities. Advances from the FHLB and Subordinated Debentures – The fair value of the Company’s advances and debentures are estimated using discounted cash flow analysis based on the interest rate that would be effective March 31, 2017 and December 31, 2016, respectively if the borrowings repriced according to their stated terms. Off- B alance- S heet I nstruments - Fair values for off-balance-sheet, credit-related financial instruments are based on fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing. The fair values of these financial instruments are considered insignificant. Additionally, those financial instruments have no carrying value. NOTE 1 2. RECENT ACCOUNTING PRONOUNCEMENTS In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606).This guidance is a comprehensive new revenue recognition standard that will supersede substantially all existing revenue recognition guidance. The new standard’s core principle is that a company will recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the company expects to be entitled in exchange for those goods or services. In doing so, companies will need to use more judgment and make more estimates than under existing guidance. These may include identifying performance obligations in the contract, estimating the amount of variable consideration to include in the transaction price and allocating the transaction price to each separate performance obligation. On July 9, 2015, the FASB agreed to delay the effective date of the standard by one year. Therefore, the new standard will be effective in the first quarter of 2018 and is not expected to have a significant impact to the Company’s consolidated financial statements. In January 2016, the FASB issued ASU No. 2016-01, Financial Instruments – Overall: Recognition and Measurement of Financial Assets and Financial Liabilities (Subtopic 825-10). The amendment has a number of provisions including the requirements that public business entities use the exit price notion when measuring the fair value of financial instruments for disclosure purposes, a separate presentation of financial assets and financial liabilities by measurement category and form of financial asset (i.e. securities or loans receivables), and eliminating the requirement for public business entities to disclose the methods and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost. The amendment is effective for annual and interim reporting periods beginning after December 15, 2017 and is not expected to have a significant impact to the Company’s consolidated financial statements. In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842) intended to improve financial reporting regarding leasing transactions.The new standard affects all companies and organizations that lease assets. The standard will require organizations to recognize on the balance sheet the assets and liabilities for the rights and obligations created by those leases if the lease terms are more than 12 months. The guidance also will require qualitative and quantitative disclosures providing additional information about the amounts recorded in the financial statements.The amendments in this update are effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years.The Company is evaluating the potential impact of the amendment on the Company’s consolidated financial statements. -29- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 2. RECENT ACCOUNTING PRONOUNCEMENTS - continued In June 2016, the FASB issued ASU No. 2016-13, Financial Instruments – Credit Losses (Topic 326) intended to improve financial reporting by requiring timelier recording of credit losses on loans and other financial instruments held by financial institutions and other organizations.The standard requires an organization to measure all expected credit losses for financial assets held at the reporting date based on historical experience, current conditions and reasonable and supportable forecasts. Financial institutions and other organizations will now use forward-looking information to better inform their credit loss estimates.The standard also requires enhanced disclosures to help investors and other financial statement users better understand significant estimates and judgments used in estimating credit losses, as well as the credit quality and underwriting standards of an organization’s portfolio. These disclosures include qualitative and quantitative requirements that provide additional information about the amounts recorded in the financial statements.Additionally, the standard amends the accounting for credit losses on available-for-sale debt securities and purchased financial assets with credit deterioration.The amendments in this update are effective for fiscal years beginning after December 15, 2019, including interim periods within those fiscal years. All entities may adopt the amendments in this update earlier as of the fiscal years beginning after December 15, 2018, including interim periods within those fiscal years.An entity will apply the amendments in this update through a cumulative-effect adjustment to retained earnings as of the beginning of the first reporting period in which the guidance is effective (that is, a modified-retrospective approach).The Company believes the amendments in this update will have an impact on the Company’s consolidated financial statements and is working to evaluate the significance of that impact. In March 2017, the FASB issued ASU No. 2017-08, Receivables–Nonrefundable Fees and Other Costs (Subtopic 310-20) to shorten the amortization period for certain purchased callable debt securities held at a premium to the earliest call date. Currently, entities generally amortize the premium as a yield adjustment over the contractual life of the security. The guidance does not change the accounting for callable debt securities held at a discount. For public business entities, the guidance is effective for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years. Early adoption is permitted, including in an interim period.The Company is evaluating the potential impact of the amendment on the Company’s consolidated financial statements. -30- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview The Company’s primary business activity is the ownership of its wholly owned subsidiary, Opportunity Bank of Montana (the “Bank”). The Bank is a Montana chartered commercial bank that focuses on both consumer and commercial lending. It engages in typical banking activities: acquiring deposits from local markets and originating loans and investing in securities. Its deposits are insured by the Federal Deposit Insurance Corporation. The Bank’s primary component of earnings is its net interest margin (also called spread or margin), the difference between interest income and interest expense. The net interest margin is managed by management (through the pricing of its products and by the types of products offered and kept in portfolio), and is affected by changes in market interest rates. The Bank also generates noninterest income in the form of fee income and gain on sale of loans. The Bank has a strong mortgage lending focus, with a large portion of its loan originations represented by single-family residential mortgages, which has enabled it to successfully market home equity loans, as well as a wide range of shorter term consumer loans for various personal needs (automobiles, recreational vehicles, etc.). In recent years, the Bank has also focused on adding commercial loans to its portfolio, both real estate and non-real estate. We have made significant progress in this initiative. The purpose of this diversification is to mitigate the Bank’s dependence on the residential mortgage market, as well as to improve its ability to manage its spread. The Bank’s management recognizes that fee income will also enable it to be less dependent on specialized lending and it now maintains a significant loan serviced portfolio which provides a steady source of fee income. Fee income is also supplemented with fees generated from the Bank’s deposit accounts. The Bank has a high percentage of non-maturity deposits, such as checking accounts and savings accounts, which allows management flexibility in managing its spread. Non-maturity deposits and certificates of deposits do not automatically reprice as interest rates rise. Gain on sale of loans also provides significant noninterest income in periods of high mortgage loan origination volumes. Such income will be adversely affected in periods of lower mortgage activity. In recent years, management’s focus has been on improving the Bank’s core earnings. Core earnings can be described as income before taxes, with the exclusion of gain on sale of loans and adjustments to the market value of the Bank’s loan servicing portfolio. Management believes that the Bank will need to continue to focus on increasing net interest margin, other areas of fee income and control of operating expenses to achieve earnings growth going forward. Management’s strategy of growing the bank’s loan portfolio and deposit base is expected to help achieve these goals as follows: loans typically earn higher rates of return than investments; a larger deposit base should yield higher fee income; increasing the asset base will reduce the relative impact of fixed operating costs. The biggest challenge to the strategy is funding the growth of the Bank’s balance sheet in an efficient manner. Though deposit growth has been steady, it may become more difficult to maintain due to significant competition and possible reduced customer demand for deposits as customers may shift into other asset classes. The level and movement of interest rates impacts the Bank’s earnings as well. The Federal Open Market Committee changed the federal funds target rate from 0.5% to 0.75% in December 2016. The rate increased from 0.75% to 1.0% during the three months ended March 31, 2017. -31- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Financial Condition Comparisons of financial condition in this section are between March 31, 2017 and December 31, 2016. Total assets were $683.68 million at March 31, 2017, an increase of $9.75 million, or 1.4%, from $673.93 million at December 31, 2016. The increase was largely due to the change in loans receivable. Loans receivable increased by $22.39 million, or 4.9%, to $483.78 million at March 31, 2017, from $461.39 million at December 31, 2016. Total liabilities were $623.64 million at March 31, 2017, an increase of $9.17 million, or 1.5%, from $614.47 million at December 31, 2016. The increase was due to an increase in deposits and an increase in long-term debt partially offset by a decrease in Federal Home Loan Bank (“FHLB”) advances. Total deposits increased by $13.49 million, or 2.6%, to $526.29 million at March 31, 2017, from $512.80 million at December 31, 2016. Long-term debt increased by $9.81 million to $24.78 million at March 31, 2017 from $14.97 million at December 31, 2016. FHLB advances and other borrowings decreased $14.14 million to $68.27 million at March 31, 2017 from $82.41 million at December 31, 2016. Balance Sheet Details Investment Activities The following table summarizes investment activities: March 31, December 31, Fair Value Percentage of Total Fair Value Percentage of Total (Dollars in Thousands) Securities available-for-sale: U.S. government and agency $ 5,306 % $ 5,608 % Municipal obligations 66,910 % 67,664 % Corporate obligations 10,344 % 9,307 % MBSs - government-backed 28,692 % 29,512 % CMOs - government-backed 15,960 % 16,345 % Total securities available-for-sale 127,212 % 128,436 % Interest bearing deposits 813 % 787 % FHLB capital stock, at cost 3,344 % 4,012 % FRB capital stock, at cost 871 % 871 % Total $ 132,240 % $ 134,106 % Securities available-for-sale were $127.21 million at March, 31, 2017, a decrease of $1.23 million, or 1.0%, from $128.44 million at December 31, 2016. All categories of securities available-for-sale securities decreased slightly during the period with the exception of corporate obligations. Corporate securities increased slightly primarily due to a security purchase during the quarter ended March 31, 2017. -32- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Financial Condition – continued Lending Activities The following table includes the composition of the Bank’s loan portfolio by loan category: March 31, December 31, Amount Percent of Total Amount Percent of Total (Dollars in thousands) Real estate loans: Residential mortgage (1-4 family) (1) $ 112,872 % $ 113,262 % Commercial real estate 234,467 % 214,927 % Real estate construction 24,118 % 20,540 % Total real estate loans 371,457 % 348,729 % Other loans: Home equity 49,037 % 49,018 % Consumer 14,786 % 14,800 % Commercial 54,614 % 54,706 % Total other loans 118,437 % 118,524 % Total loans 489,894 % 467,253 % Deferred loan fees ) ) Allowance for loan losses ) ) Total loans, net $ 483,783 $ 461,391 Excludes loans held-for-sale. Loans receivable increased $22.39 million to $483.78 million at March 31, 2017. The increase was largely due to an increase in commercial real estate loans of $19.54 million. Real estate construction loans also increased $3.58 million. Total loan originations were $88.86 million for the three months ended March 31, 2017, with residential mortgage accounting for $51.73 million of the total. Commercial real estate and land loan originations were $24.62 million. Consumer loan originations were $2.04 million and home equity originations were $4.51 million. Real estate construction loan originations were $1.65 million. Commercial loans originations were $4.32 million, with none originating from loan syndication programs with borrowers residing outside of Montana. Loans held-for-sale decreased by $9.80 million, to $8.43 million at March 31, 2017 from $18.23 million at December 31, 2016. Nonperforming Assets . Generally, our collection procedures provide that when a loan is 15 or more days delinquent, the borrower is sent a past due notice. If the loan becomes 30 days delinquent, the borrower is sent a written delinquency notice requiring payment. If the delinquency continues, subsequent efforts are made to contact the delinquent borrower, including face to face meetings and counseling to resolve the delinquency. All collection actions are undertaken with the objective of compliance with the Fair Debt Collection Act. For mortgage loans and home equity loans, if the borrower is unable to cure the delinquency or reach a payment agreement, we will institute foreclosure actions. If a foreclosure action is taken and the loan is not reinstated, paid in full or refinanced, the property is sold at judicial sale at which we may be the buyer if there are no adequate offers to satisfy the debt. Any property acquired as the result of foreclosure, or by deed in lieu of foreclosure, is classified as real estate owned until such time as it is sold or otherwise disposed of. When real estate owned is acquired, it is recorded at its fair market value less estimated selling costs. The initial recording of any loss is charged to the allowance for loan losses. Subsequent write-downs are recorded as a charge to operations. As of March 31, 2017, the Bank had $648,000 of real estate owned. -33- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Financial Condition – continued Lending Activities – continued The following table sets forth information regarding nonperforming assets: March 31, December 31, (Dollars in Thousands) Non-accrual loans Real estate loans: Residential mortgage (1-4 family) $ 221 $ 221 Other loans: Home equity 294 297 Consumer 136 96 Accruing loans delinquent 90 days or more Real estate loans: Residential mortgage (1-4 family) 282 456 Commercial real estate 455 4 Other loans: Home equity 35 35 Commercial 226 - Restructured loans: Other loans: Home equity 42 43 Total nonperforming loans 1,691 1,152 Real estate owned and other repossed property, net 668 825 Total nonperforming assets $ 2,359 $ 1,977 Total nonperforming loans to total loans % % Total nonperforming loans to total assets % % Total allowance for loan loss to nonperforming loans % % Total nonperforming assets to total assets % % -34- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Financial Condition – continued Deposits and Other Sources of Funds The following table includes deposit accounts by category: March 31, December 31, Percent Percent Amount of Total Amount of Total (Dollars in Thousands) Noninterest checking $ 95,737 % $ 82,877 % Interest bearing checking 93,519 % 93,163 % Savings 85,054 % 82,266 % Money market accounts 93,634 % 89,211 % Total 367,944 % 347,517 % Certificates of deposit accounts: IRA certificates 30,784 % 31,277 % Brokered certificates 12,596 % 15,596 % Other certificates 114,961 % 118,405 % Total certificates of deposit 158,341 % 165,278 % Total deposits $ 526,285 % $ 512,795 % Deposits increased $13.49 million, or 2.6%, to $526.29 million at March 31, 2017 from $512.80 million at December 31, 2016. The increase was largely due to an increase in noninterest checking of $12.86 million. Money market accounts and savings also increased by $4.42 million and $2.79 million, respectively. Interest bearing checking increased slightly by $356,000. However, certificates of deposit decreased $6.94 million. The following table summarizes borrowing activity: March 31, December 31, Net Percent Net Percent Amount of Total Amount of Total (Dollars in Thousands) FHLB advances and other borrowings $ 68,266 % $ 82,413 % Other long-term debt: Senior notes fixed at 5.75%, due 2022 9,807 % - % Subordinated debentures fixed at 6.75%, due 2025 9,820 % 9,815 % Subordinated debentures variable, due 2035 5,155 % 5,155 % Total other long-term debt 24,782 % 14,970 % Total borrowings 93,048 % 97,383 % FHLB advances and other borrowings decreased by $14.14 million, or 17.2%, to $68.27 million at March 31, 2017 from $82.41 million at December 31, 2016. Long-term debt increased by $9.81 million to $24.78 million at March 31, 2017 from $14.97 million at December 31, 2016 primarily due to the issuance of $10.00 million aggregate principal amount of 5.75% fixed senior unsecured notes due in 2022. Shareholders’ Equity Total shareholders’ equity increased $579,000, or 1.0%, to $60.04 million at March 31, 2017 from $59.46 million at December 31, 2016. This was primarily the result of a net income of $763,000, partially offset by dividends paid of $304,000. -35- Table of Contents EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Analysis of Net Interest Income The Bank’s earnings have historically depended primarily upon net interest income, which is the difference between interest income earned on loans and investments and interest paid on deposits and any borrowed funds. It is the single largest component of Eagle’s operating income. Net interest income is affected by (i) the difference between rates of interest earned on loans and investments and rates paid on interest bearing deposits and borrowings (the “interest rate spread”) and (ii) the relative amounts of loans and investments and interest bearing deposits and borrowings. The following table includes average balances for balance sheet items, as well as, interest and dividends and average yields related to the average balances. All average balances are daily average balances. Non-accrual loans were included in the computation of average balances, but have been reflected in the table as loans carrying a zero yield. The yields include the effect of deferred fees and discounts and premiums that are amortized or accreted to interest income or expense. For the Three Months Ended March 31, 2016 (As Restated) Average Interest Average Interest Daily and Yield/ Daily and Yield/ Balance Dividends Cost(4) Balance Dividends Cost(4) (Dollars in Thousands) Assets: Interest earning assets: Investment securities $ 128,074 $ 729 % $ 145,708 $ 747 % FHLB and FRB stock 4,067 40 % 4,579 31 % Loans receivable, net(1) 474,439 5,570 % 428,408 4,837 % Other earning assets 468 1 % 2,899 3 % Total interest earning assets 607,048 6,340 % 581,594 5,618 % Noninterest earning assets 55,493 50,404 Total assets $ 662,541 $ 631,998 Liabilities and equity: Interest bearing liabilities: Deposit accounts: Checking $ 94,266 $ 7 % $ 87,297 $ 7 % Savings 81,502 9 % 70,507 7 % Money market 91,536 25 % 93,016 27 % Certificates of deposit 164,059 339 % 151,690 314 % Advances from FHLB and other borrowings including long-term debt 83,667 477 % 89,345 395 % Total interest bearing liabilities 515,030 857 % 491,855 750 % Noninterest checking 84,488 77,746 Other noninterest bearing liabilities 4,271 5,630 Total liabilities 603,789 575,231 Total equity 58,752 56,767 Total liabilities and equity $ 662,541 $ 631,998 Net interest income/interest rate spread(2) $ 5,483 % $ 4,868 % Net interest margin(3) % % Total interest earning assets to interest bearing liabilities % % Includes loans held-for-sale. (
